Citation Nr: 0004553	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1972.  He died in December 1997.  This is an appeal from an 
April 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO), Detroit, Michigan, that the 
appellant was not entitled to recognition as surviving spouse 
of the veteran for purposes of VA death benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office. 

2.  The appellant and veteran underwent a marriage ceremony 
in November 1994 in the State of Michigan.  

3.  At the time of the marriage ceremony the veteran was 
mentally incompetent.  In 1996 a state county court 
determined that the veteran was mentally competent.

4.  The appellant and veteran separated in March 1996 and did 
not thereafter reside together except for brief periods.  
They were separated at the time of the veteran's death.

5.  The appellant was at fault in causing the separation.  
The separation was not procured by the veteran or due to his 
misconduct.


CONCLUSION OF LAW

The appellant was not without fault in the separation between 
herself and the veteran.  Thus, she is not entitled to 
recognition as the veteran's surviving spouse for purposes of 
VA death benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 1991); 
38 C.F.R. § 3.53 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that she has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts regarding the claim have been properly 
developed.  

I.  Background

The record reflects that the veteran had established service 
connection for a psychiatric condition, paranoid type 
schizophrenia.  The disability has been evaluated as 
100 percent disabling for many years.  

In a January 1990 rating action the veteran had been 
determined to be incompetent for VA purposes.  His mother was 
established as his fiduciary for purposes of handling his VA 
benefits.  

A marriage certificate reflects that the appellant and 
veteran underwent a marriage ceremony in the State of 
Michigan in November 1994.

In February 1995 the veteran advised the regional office that 
he was no longer residing with his mother but was residing 
with his wife, the appellant.  

In March 1995 the VA district counsel held that the marriage 
of the veteran and appellant in November 1994 was invalid 
under Michigan law since an adjudicated mentally incompetent 
individual could not enter into a valid marriage contract.

A Complaint to Annul Marriage, filed by an attorney 
representing the veteran in April 1995 recited that at the 
time of the marriage and subsequently, the veteran had been 
adjudicated to be a legally incapacitated person by a county 
probate court.  It was requested that the court enter an 
order annulling the marriage of the veteran and appellant.  

The veteran was hospitalized at a VA hospital from April to 
June 1995.  Various findings were recorded.  He was found to 
be incompetent for VA purposes.

In April 1996 the regional office indicated that the court 
had restored the veteran's competency and discharged the 
conservator.  The VA benefits were made payable directly to 
the veteran.

In March 1997 the appellant advised the regional office that 
the veteran had been incarcerated that month in the county 
jail on various charges.  A report by the county jail, dated 
in April 1997 reflected that the offense, which was a felony, 
had been committed in October 1996.  

A Petition for Exclusive Occupancy of Plaintiff's Residence 
in Benton Harbor was filed by the veteran on December 4, 
1997.  The petition recited that a complaint for divorce was 
pending between the veteran and appellant.  It was indicated 
that the veteran owned his residence and that he and the 
appellant had only briefly resided in the home together on a 
sporadic basis.  It was indicated that the appellant had 
never made any contributions financially or otherwise to the 
home.  

It was further related that the veteran and appellant had 
separated in March 1996 and the veteran had purchased the 
home thereafter.  When the veteran was incarcerated in 
February 1997 the appellant returned from out of state and 
broke into the house.  While the veteran was incarcerated the 
appellant removed items from the home and wrote checks 
against the veteran's account, although she was not 
authorized to do so.  She also had other people in the house, 
including her boyfriend.  

A divorce complaint and petition for exclusive occupancy had 
been filed in March 1997 to prevent further damage to the 
veteran's home and a hearing had been held before the family 
court judge later that month.  An order granting the veteran 
exclusive occupancy of the home was entered.  Between March 
and November 1997 the veteran remained in the county jail and 
forensic center while criminal charges were pending.  
Throughout that period he retained exclusive occupancy of the 
marital home and the appellant did not reside there or make 
any contributions to the home.  

The parties appeared before a judge in November 1997 and 
stipulated to dismissal of the complaint for divorce which 
thereby also dissolved the temporary order regarding the 
home.  The appellant had promised the veteran that she would 
remain with him and make the marriage work.  Instead, she had 
abandoned the home and had spent some of the veteran's VA 
benefits on gambling.  It was stated that the appellant had 
not kept her agreement regarding the marriage and had only 
used the veteran in an attempt to obtain a place to live.  
The appellant had no possessory or other interest in the 
veteran's home whatsoever.  The episodes of the veteran and 
appellant residing together had been marked by police 
involvement and episodes of violence.  The veteran was on 
probation for an unrelated offense.  The situation of having 
the veteran and appellant reside in the same house was too 
volatile to be safe or peaceful.  The veteran therefore asked 
that the court enter an order granting him exclusive 
occupancy of the marital residence.  

The veteran's death certificate reflects that he on 
December [redacted], 1997, as a result of a self-inflicted gunshot 
wound to the head.  The place of death was listed as the St. 
Joseph Medical Center, St. Joseph City.

In January 1998 the appellant submitted a claim for VA death 
benefits as surviving spouse of the veteran.  She listed her 
residence as the veteran's home in Benton Harbor.  She 
recited that she and the veteran had each been married once, 
to each other, in November 1994 and that the marriage had not 
been terminated.  No child had been born of the marriage.  
She claimed that she and the veteran had resided together 
continuously from the date of the marriage until the date of 
the veteran's death.  

In a rating action dated later in January 1998 service 
connection was established for the cause of the veteran's 
death.

In March 1998 the VA Regional Counsel indicated that the 
veteran had attempted to marry the appellant in November 1994 
and that the marriage had been determined to be invalid for 
VA purposes by the District Counsel in March 1995.  It was 
found that the appellant and veteran had separated in March 
1996 and that the County Probate Court had ruled that the 
veteran was competent sometime in 1996.  A divorce complaint 
had been filed in March 1997.  The appellant had allegedly 
entered the home of the veteran that he purchased after their 
separation and she and her new boyfriend had stolen a number 
of items from the home.  The divorce complaint had been 
dismissed in November 1997.  It was concluded that the 
appellant had violated the terms of the dismissal and 
dissipated the assets of the veteran.  The veteran had filed 
a petition that was pending at the time of his death granting 
him exclusive occupancy of the property.  It was noted that 
the appellant had currently reoccupied the residence of the 
veteran in Benton Harbor.  She had never been on the deed and 
the veteran had been attempting to permanently exclude her 
from the property when he died.  It was held that there was 
no legal basis for recognition of the appellant as the 
surviving spouse of the veteran.  The only way she could have 
been recognized as his spouse according to Michigan law was 
if she had married the veteran after the county probate court 
found him competent in 1996.  

In December 1998 the appellant testified at a hearing at the 
regional office.  She related that the complaint for 
annulment of her marriage to the veteran has been issued by 
his mother.  She alleged that the veteran had not been in 
agreement with the complaint.  She noted that the complaint 
for annulment had been dismissed.  She testified that she and 
the veteran thereafter continued to live together as husband 
and wife.  She claimed that they had lived in her mother's 
home for over six months.  

II.  Analysis

To be entitled to death benefits as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and had lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

The evidence reflects that the veteran and appellant 
underwent a marriage ceremony in the State of Michigan in 
November 1994.  However, the veteran was considered 
incompetent at that time by the State of Michigan and the VA.  
The VA District Counsel issued an opinion in March 1995 that 
the attempted marriage of the veteran and appellant was 
invalid under Michigan law.  A state county court did restore 
the veteran's competency in 1996; however, the veteran and 
appellant did not remarry after that time.  In April 1998 the 
VA Regional Counsel issued an opinion that the November 1994 
marriage of the appellant and veteran was invalid.  Thus, the 
legality of the November 1994 marriage has not been 
established in this case.  

The record further discloses that in a petition for exclusive 
occupancy of the veteran's residence filed shortly before his 
death in December 1997, it was recited that the veteran and 
appellant had separated in March 1996.  The veteran had 
thereafter purchased his home and he and the appellant had 
only briefly resided in the home together on a sporadic 
basis.  The appellant indicated in her January 1998 
application for VA death benefits that she and the veteran 
had resided together continuously from the date of their 
marriage until the date of his death.  She provided similar 
information at the December 1998 hearing on appeal.  However, 
the Board finds the information set forth by the veteran in 
the December 1997 petition for exclusive occupancy of his 
residence to be the more plausible.  The Board does not find 
the information provided by the appellant in her January 1998 
application and at the December 1998 hearing to be credible.  

In view of the foregoing, the Board concludes that the 
appellant and veteran separated in March 1996 and did not 
thereafter reside together except for brief periods.  The 
evidence indicates that they were separated at the time of 
his death.  In order to establish entitlement to recognition 
as surviving spouse of the veteran for VA purposes, it is 
necessary that the appellant be without fault in causing the 
separation between herself and the veteran.  In this regard, 
the U.S. Court of Appeals for Veterans Claims has held that 
the question of fault or absence of fault is to be determined 
based on an analysis of the parties' conduct at the time of 
the initial separation.  Gregory v. Brown, 5 Vet. App. 108 
(1993).

The December 1997 petition for exclusive occupancy of the 
veteran's residence further recited that after the veteran 
was incarcerated in early 1997 the appellant returned from 
out of state and broke into his home.  While he was 
incarcerated she removed items from the home and wrote 
unauthorized checks against his account. She had other people 
in the house, including her boyfriend.  

A divorce complaint and petition for exclusive occupancy had 
been filed in March 1997 to prevent further damage to the 
veteran's home and an order granting the veteran exclusive 
occupancy of the home had been entered by a family court 
judge. The parties appeared before a judge in November 1997 
and stipulated to dismissal of the complaint for divorce; 
that also dissolved the temporary order regarding the home.  
It was noted that the appellant had promised the veteran that 
she would remain with him and make the marriage work and 
instead she had abandoned the home and spent some of the 
veteran's VA benefits on gambling.  It was indicated that the 
appellant had not kept her agreement regarding the marriage 
and had only used the veteran in an attempt to obtain a place 
to live.  The court documents and corroborating information 
of record contradict the statements of the appellant and 
clearly and convincingly establish that the appellant was at 
fault in the separation between herself and the veteran.  
Since she was not without fault in the separation between 
herself and the veteran, she is not entitled to recognition 
as surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101; 38 C.F.R. § 3.53.  The Board 
would further note that this conclusion precludes the 
appellant from recognition as the surviving spouse of the 
veteran, even if she could be recognized as his "deemed 
valid" widow; an issue which is not necessary for the Board 
to consider or decide in this decision.   

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of Department of 
Veterans Affairs death benefits is not established.  The 
appeal is denied.  

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

